TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00225-CR


Mark Green, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-10-904077, THE HONORABLE KAREN SAGE, JUDGE PRESIDING


O R D E R

PER CURIAM
		The reporter's record in this appeal was originally due to be filed on February 7, 2012. 
By letter dated May 31, 2012, this Court's clerk sent notice to the court reporter, Marguerite S. Ruby,
informing her that the reporter's record in this cause was overdue, directing her to file the record no
later than June 11, 2012, and advising her that if she failed to file the record or explain in writing the
reason for her delay, the matter would be referred to the Court for an order.  To date, Ruby has not
tendered the record or otherwise responded to this Court's notice.
		Ruby is hereby ordered to file the reporter's record in this case on or before
August 3, 2012.  If the record is not filed by that date, Ruby may be required to show cause why she
should not be held in contempt of court.
		It is so ordered on July 20, 2012.

Before Chief Justice Jones, Justices Rose and Goodwin
Do Not Publish